ORDER
BRIAN BARNETT DUFF, District Judge.
The Seventh Circuit has held that in obstruction of justice cases, venue lies only in the district in which the acts of obstruction occurred. United States v. Nadolny, 601 F.2d 940, 942-43 (7th Cir.1979). The indictment in this case charges Mr. Frederick with threatening an individual who was testifying before a grand jury here in Chicago, but alleges that the threat was made in Miami, Florida. Therefore, venue is not properly laid in this district.
This court recognizes that a number of other circuits have reached the opposite conclusion. See, e.g., United States v. Reed, 773 F.2d 477, 484-85 (2nd Cir.1985), and cases cited therein. However, Nadolny is the law in this Circuit and there is no reason to distinguish between an indictment based on 18 U.S.C. § 1510, as in Nadolny, and one based on 18 U.S.C. § 1512, as in this case. See United States v. Moore, 582 F.Supp. 1575, 1577 (D.D.C.1984).
Accordingly, defendant’s motion to dismiss the indictment for lack of proper venue is granted.
IT IS SO ORDERED.